—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated July 17, 1997, as granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff Jose Lebrón had not suffered a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants established that the plaintiff Jose Lebrón suffered only from mild cervical and lumbar strains and other injuries which have been held to be insignificant within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Rhind v Naylor, 187 AD2d 498). The papers submitted by the plaintiffs in opposition to the defendants’ motion for summary judgment were insufficient to raise a question of fact on this issue (see, Mobley v Riportella, 241 AD2d 443; Antoniou v Duff, 204 AD2d 670). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.